NON-FINAL OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0183823 to Fadlil et al. (hereinafter “Fadlil”) in view of U.S. Patent Pub. No. 2012/0131116 to Tu et al. (hereinafter “Tu”).

Fadlil discloses:
1. A computer-implemented method comprising:
determining a first set of data corresponding to an anomaly indicating an undesirable data state for a first application (paragraphs 79 and 114-116 – comparison to pattern stored in database);
identifying a subset of data from a second set of data corresponding to the undesirable data state, wherein the second set of data is associated with communications between the first application and a second application (paragraphs 79 and 111-118 – pattern of received API call);
providing a notification identifying the anomaly (paragraph 119);

updating data corresponding to the anomaly based on the feedback, wherein based on positive feedback the identified subset of data is associated with the anomaly in addition to the first set of data, and wherein based on negative feedback the identified subset of data is disassociated with the anomaly (paragraphs 185 – determination becomes label for building next model).

Fadlil does not disclose expressly wherein the first set of data includes an identification of data that is prohibited from being requested; and wherein the anomaly comprises a request for the data that is prohibited from being requested.

Tu teaches a system for accessing data by a mobile device, wherein specific data through individual source services are prohibited from being requested (paragraphs 45 and 58).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Fadlil by preventing requests for prohibited data, as taught by Tu.  A person of ordinary skill in the art would have been motivated to do so in order to provide access to multiple source services, while increasing security, as discussed by Tu (paragraph 44).  This coincides with the desire of Fadlil to block unwanted data access (paragraphs 183-185).  In this manner, it would have been 

	Modified Fadlil discloses:
2. The method of claim 1, wherein the second set of data comprises one or more values passed between the first application and the second application using an application programming interface (API) (paragraphs 7 and 64).

3. The method of claim 2, wherein the subset of data includes one or more values different from the one or more values of the first set of data (paragraph 79).

4. The method of claim 3, further comprising:
monitoring a stream of data based on an operation of the first application for the anomaly (paragraphs 91-93).

5. The method of claim 4, wherein the notification is provided to an account associated with a user and provides a reference to an API call associated with the anomaly (paragraphs 119, 122, 128, 132, 136, 139, 141).

6. The method of claim 5, further comprising:
determining one or more additional sets of data corresponding to one or more additional anomalies (Figure 22 – set of data for each user).



	Claims 8-14 are a system for performing the identical method as recited in claims 1-7, and are rejected under the same rationale.

	Claims 15-19 are a non-transitory computer-readable device for performing the identical method as recited in claims 1-5, and are rejected under the same rationale.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fadlil in view of Tu, and further in view of U.S. Patent Pub. No. 2017/0264579 to Fang et al. ()hereinafter “Fang”).

Fadlil does not disclose expressly:
	21. The method of claim 1, wherein the request for prohibited data comprises a banned username.

	Fang teaches monitoring for requests for prohibited data comprising a banned username (paragraphs 28, 37, and 45).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Fadlil by monitoring for requests comprising a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHILIP GUYTON/           Primary Examiner, Art Unit 2113